Title: From Thomas Jefferson to Richard Dobson, 26 December 1792
From: Jefferson, Thomas
To: Dobson, Richard



Sir
Philadelphia. Dec. 26. 1792.

I this moment recieve your favor of the 18th. covering my bond No. 1. to Farrell & Jones. The paiments which have been made on that and the bill of exchange have been by different persons, at different times, in money and I believe tobacco. I am not certain that I possess an exact list of them. However, if I do, it is in Virginia where I left most of my private papers when last there, under the intention of being there again in March, and the certainty that the winding up the affairs of my office here would put it out of my power to attend to any thing private till then. In the last letter your father wrote me before his departure he says ‘on my return we can readily settle the small balance that remains due on the bill of exchange and bond.’ I question indeed if a personal interview may not be necessary for the settlement either with himself or somebody for him. However be this as it may I must beg this matter may lie till my return which will be within little more than two months, sooner than which I could not take time for it, nor do I know that I can sooner pay the balance, my resources for it being in Virginia. In the mean time, the matter being unsettled, I return you the bond inclosed, and am Sir your most obedt humble servt

Th: Jefferson

